Appleton, C. J.
This is debt on a judgment recovered before the superior court for the county of Cumberland, to which the defendant has pleaded nil debet. To this plea a demurrer has been filed.
It is well settled when the action is grounded on a record or specialty that nil debet is no plea. This rule is the result of the authorities. Bullis v. Giddens, 8 Johns., 82. The proper plea is nul tiel record, when the judgment upon which the action is brought was recovered before a court of record of this State.

Exceptions overruled.

"Walton, Dickerson, Barrows, Virgin and Peters, JJ., concurred.